U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 October 15, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Baird Funds, Inc. (the “Corporation”) Securities Act Registration No: 333-40128 Investment Company Act Registration No: 811-09997 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Corporation hereby submits Post-Effective Amendment No. 35 to the Corporation’s Registration Statement for the purpose of adding a new series: the Baird Ultra Short Bond Fund (the “Fund”).Pursuant to Rule 485(a)(2), the Corporation anticipates that this filing will be effective seventy-five (75) days after filing or as soon as possible thereafter.At or before that time, the Corporation will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5586. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
